Name: Council Regulation (EEC) No 3457/86 of 10 November 1986 opening , allocating and providing for the administration of a Community tariff quota for table cherries, excluding Morello cherries, falling within subheading ex 08.07 C of the Common Customs Tariff and originating in Switzerland (1987)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 86 Official Journal of the European Communities No L 319/3 COUNCIL REGULATION (EEC) No 3457/86 of 10 November 1986 opening , allocating and providing for the administration of a Community tariff quota for table cherries , excluding Morello cherries , falling within subheading ex 08.07 C of the Common Customs Tariff and originating in Switzerland ( 1987) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal , Having regard to the proposal from the Commission , has been used up ; whereas, however, since the quota is to cover requirements which cannot be determined with sufficient accuracy, it should not be allocated among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to a procedure to be determined ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , all transactions concerning the admi ­ nistration of shares allocated to that economic union may be carried out by any one of its members, Whereas an Agreement between the European Economic Community and the Swiss Confederation was concluded on 22 July 1972 ; whereas, following the accession of Spain and Portugal to the Community, an Agreement in the form of Exchange of Letters was concluded and adopted by the Council Decision of 15 September 1986 ; Whereas the aforementioned Agreement provides in particular for the opening, of a duty-free Community tariff quota for table cherries, excluding Morello cherries, originating in Switzerland ; whereas, therefore, the tariff quota in question should be opened for the period 1 January to 31 December 1987 ; Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the said quota and the application , without interruption , of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1987, the Common Customs Tariff duty on the following products shall be suspended at the level and within the limit of a Commu ­ nity tariff quota as shown herewith : Order No CCT heading No Description Amount of tariff quota (in tonnes) Rate of duty (in %) 09.0901 ex 08.07 C Table cherries excluding the Morello cher ­ ries , originating in Switzerland 1 000 0 shall inform the Commission and draw an amount corres ­ ponding to its requirements to the extent that the avai ­ lable balance of the reserve so permits . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . Within the limit of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provi ­ sions laid down by the Act of Accession . The Protocol on the definition of the concept of origina ­ ting products and on methods of administrative coopera ­ tion , annexed to the Agreement between the European Economic Community and the Swiss Confederation shall apply. 2 . If an importer notices an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . No L 319/4 Official Journal of the European Communities 14. 11 . 86 2 . Each Member State shall ensure that importers of the said goods have access to the quota for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against the quota . Article 4 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1987 . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1986 . For the Council The President J. MOORE